                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

ENTERPRISE PROPANE TERMINALS
AND STORAGE, LLC,

           Plaintiff,
                                                       CIVIL ACTION NO.
    v.                                                  5:19-cv-00107-TES

STERLING TRANSPORT CO., INC.;
JEFFREY ARNOLD CHRISTIE,

           Defendants.


           ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
______________________________________________________________________________

           Defendants removed this Georgia Nonresident Motorist Act 1 negligence action on

the basis of diversity jurisdiction under 28 U.S.C. § 1332. See generally [Doc. 1]. In their

Notice of Removal, Defendants claim that Plaintiff Enterprise Propane Terminals and

Storage, LLC (“Enterprise”) is “organized and existing under the laws of Delaware,”

while Defendant Sterling Transport Co., Inc. (“Sterling”) and Defendant Jeffery Arnold

Christie (“Christie”) are citizens of North Carolina and Florida, respectively. [Id. at p. 2].

Plaintiff now moves to remand the case to the Superior Court of Lamar County, Georgia,

because it claims that it is owned by a master limited partnership consisting of members

who are citizens of every state in the United States. See [Doc. 13]. Having reviewed the

parties’ briefs and the record, the Court GRANTS Plaintiff’s motion to remand.



1   O.C.G.A. § 40-12-1 et seq.
                                    FACTUAL BACKGROUND

        In its Complaint, Enterprise claims that Christie negligently drove a truck in the

scope of his employment with Sterling, causing the truck’s “sleeper cab air dam” to

collide with Enterprise’s terminal loading dock canopy. [Doc. 1-1, ¶ 11]. The collision

caused significant damage to the terminal, and Enterprise seeks to hold Christie liable

under the Georgia Nonresident Motorist Act and to hold Sterling liable on a theory of

vicarious liability. [Id. at ¶¶ 6–8, 12].

        After Defendants removed the case to this Court, Enterprise and Sterling filed

jurisdictional statements as required under Local Rule 87.1. 2 In its statement, Enterprise

explained that it is part of a four-tier subsidiary structure with Enterprise at the bottom

of the pyramid and Enterprise Products Partners L.P. (“EPP”), “a publicly held entity

formed in Delaware,” at the top of the pyramid. [Doc. 12, pp. 1–2]. 3 According to the

statement and Plaintiff’s subsequent motion to remand, EPP is a master limited

partnership, and approximately 65% of EPP’s members are public “unitholders” residing

in every state in the United States, including North Carolina and Florida. [Id. at p. 2];




2“Any nongovernmental corporate party to an action in this court shall file a separate statement identifying
all of its parent and subsidiary corporations and listing any publicly held company that owns 10% or more
of the party’s stock.” LR 87.1, MDGa.

3Enterprise is a wholly owned subsidiary of Mapletree, LLC; Mapletree, LLC is a wholly owned subsidiary
of Enterprise Products Operating, LLC; and Enterprise Products Operating, LLC is directly owned by EPP.
[Doc. 12, pp. 1–2].


                                                     2
[Doc. 13, p. 3]. Enterprise now argues that this case should be remanded to state court

because there is not complete diversity between the parties. [Doc. 12 at p. 3].

                                       DISCUSSION

       A.     Standard of Review

       Diversity jurisdiction exists where the parties are citizens of different states and

the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C. §

1332(a)(1). For a case to satisfy the “citizens of different states” component of diversity

jurisdiction, no plaintiff can be from the same state as any defendant. Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). Natural persons are considered citizens

of wherever they are domiciled—that is, the state where they reside and intend to remain

indefinitely. Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1341 (11th Cir. 2011)

(quoting Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989)). A

corporation is deemed to be a citizen of the state(s) where it is incorporated and where it

maintains its principal place of business. 28 U.S.C. § 1332(c)(1). On the other hand, an

unincorporated association like a general or limited partnership is a citizen of every state

in which its members are citizens. Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990);

Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1089 (11th Cir. 2010)

(quoting Indiana Gas Co. v. Home Ins., 141 F.3d 314, 317 (7th Cir. 1998)).

       If challenged, the removing party “bears the burden of proving that federal

jurisdiction exists.” Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001). Removal



                                              3
is usually unfavored; therefore, any “ambiguities are generally construed against

removal.” Whitt v. Sherman Int’l Corp., 147 F.3d 1325, 1329 (11th Cir. 1998).

        B.      EPP’s Citizenship

        EPP is a master limited partnership (“MLP”), an entity defined by its similarities

to both unincorporated entities (e.g., limited liability partnerships and LLCs) and

corporations.

        MLPs are limited partnerships or limited liability companies whose
        ownership interests, called “common units,” are publicly traded. John
        Goodgame, New Developments in Master Limited Partnership Governance, 68
        Bus. L. 81, 82 (2012); Wood v. Walton, No. WDQ–09–3398, 2010 WL 458574,
        at *1 n.3 (D. Md. Feb. 2, 2010) (unpublished). MLPs are similar to limited
        partnerships in that they have general partners who manage the
        partnership’s affairs and limited partners (called “unitholders”) who
        provide capital. Trafigura AG v. Enter. Prods. Operating LLC, 995 F. Supp. 2d
        641, 643 n.1 (S.D. Tex. 2014). MLPs are classified as partnerships for federal
        taxation purposes, which allows them to benefit from “pass-through”
        taxation. Id. They are similar to corporations, however, in that MLPs are
        publicly traded. See id. Although MLPs are organized under state law,
        federal law permits federal pass-through taxation for MLPs engaged
        predominately in the “exploration, development, mining, or production,
        processing, refining, [or] transportation . . . of any mineral or natural
        resource.” 26 U.S.C. § 7704(d)(1)(E).

Grynberg v. Kinder Morgan Energy Partners, L.P., 805 F.3d 901, 903–04 (10th Cir. 2015).

        Although no court in this circuit has ever considered the citizenship of MLPs,

courts outside this jurisdiction agree that MLPs are treated like unincorporated

associations for the purpose of diversity jurisdiction. 4 As such, the citizenship of an MLP



4See Grynberg, 805 F.3d at 905 (“[A]n MLP’s citizenship consists of its unitholders’ citizenship.”); Chace v.
Magellan Ammonia Pipeline, L.P., No. 8:18CV113, 2019 WL 78996, at *4–5 (D. Neb. Jan. 2, 2019); Markwest


                                                     4
is determined by the citizenship of each of its unitholders. The overwhelming rationale

for this conclusion rests on the Supreme Court’s opinion in Carden v. Arkoma Associates,

494 U.S. 185 (1990), which has been summarized to establish “a general rule: every

association of a common-law jurisdiction other than a corporation is to be treated like a

partnership” for the purposes of determining citizenship. Osting-Schwinn, 613 F.3d at

1087 (emphasis in original) (quoting Indiana Gas, 141 F.3d at 317).

        The Court sees no reason to deviate from the law established in Carden and these

other cases, and Defendants provide no compelling reason to do so. 5 Accordingly, EPP is

a citizen of every state in which its unitholders are citizens, including North Carolina and

Florida. Because Sterling is incorporated in North Carolina and maintains its principal

place of business there, and because Christie is a citizen of Florida, there is not complete

diversity in this case. Thus, the Court lacks subject-matter jurisdiction and must remand

this case to state court.




Liberty Midstream & Res., L.L.C. v. Bilfinger Westcon, Inc., No. 5:16-CV-118, 2016 WL 6553591, at *5 (N.D.W.
Va. Nov. 4, 2016); Great Lakes Gas Transmission LP v. Essar Steel Minn., LLC, 103 F. Supp. 3d 1000, 1010–11
(D. Minn. 2015), vacated on other grounds by 843 F.3d 325 (8th Cir. 2016); Trafigura AG, 995 F. Supp. 2d at 644–
45; Gonyer v. Enbridge Energy, LP, No. 1:13-CV-796, 2014 WL 1255915 (W.D. Mich. Mar. 26, 2014); Ada Cty.
Highway Dist. v. Northwest Pipeline GP, No. 1:12-cv-00184-BLW, 2012 WL 4737869, at *2 (D. Idaho Oct. 3,
2012); Vosburg v. Williams Field Servs. Co., No. 3:11-cv-1624, 2011 WL 3881277, at *2 n.2 (M.D. Pa. Sept. 2,
2011); Wood, 2010 WL 458574.

5 Defendants make much of the fact that no court in this jurisdiction has previously determined the
citizenship of MLPs, but it is inherent in the nature of legal practice that someone, somewhere will have to
raise a matter of first impression within a circuit and that a court will have to establish the law on that
matter. Nevertheless, the Supreme Court’s directive in Carden is clear, binding, and applicable to this case.


                                                       5
                                   CONCLUSION

      There being no diversity between the parties and no federal question at issue in

this case, the Court GRANTS Plaintiff’s Motion to Remand [Doc. 13] and REMANDS

this case to the Superior Court of Lamar County, Georgia, for further proceedings.

      SO ORDERED, this 11th day of June, 2019.

                                               s/Tilman E. Self, III
                                               TILMAN E. SELF, III, Judge
                                               UNITED STATES DISTRICT COURT




                                           6
